Name: Commission Regulation (EEC) No 2387/92 of 13 August 1992 amending Regulation (EEC) No 1116/92 continuing market research measures within and outside the Community in respect of milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 15. 8 . 92 Official Journal of the European Communities No L 233/5 COMMISSION REGULATION (EEC) No 2387/92 of 13 August 1992 amending Regulation (EEC) No 1116/92 continuing market research measures within and outside the Community in respect of milk and milk products Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 (') on a co-responsibility levy and on measures for expanding the markets in milk and milk products, as last amended by Regulation (EEC) No 1 374/92 (2), and in particular Article 4 thereof, Whereas Article 5 ( 1 ) of Commission Regulation (EEC) No 11 16/92 (3) provides that the competent authorities are to examine the proposals received and forward them to the Commission together with a reasoned proposal by 1 September 1992 ; whereas this deadline should be extended by one month in view of the large number of proposals received by the competent authorities and the need to gather additional information so that they can give a reasoned opinion with full knowledge of the facts ; HAS ADOPTED THIS REGULATION : Article 1 In Article 5 ( 1 ) of Regulation (EEC) No 1116/92 the date *1 September 1992' is replaced by '1 October 1992'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 August 1992. For the Commission Jean DONDELINGER Member of the Commission (') OJ No L 131 , 26. 5. 1977, p . 6. 0 OJ No L 147, 29. 5. 1992, p. 3. 0 OJ No L 117, 1 . 5. 1992, p . 79.